Case: 17-50522      Document: 00514506304         Page: 1    Date Filed: 06/08/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                           June 8, 2018
                                    No. 17-50522
                                  Summary Calendar                        Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMIE CARRILLO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:16-CR-164-1


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jamie Carrillo appeals the 100-month sentence imposed following his
conviction for being a felon in possession of a firearm. He contends that the
district court erred in denying him a reduction for acceptance of responsibility
pursuant to U.S.S.G. § 3E1.1 on the basis that he possessed marijuana in jail
prior to sentencing. Specifically, Carrillo maintains that his “possession of
marijuana was not proven by a preponderance of the evidence because the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50522     Document: 00514506304      Page: 2   Date Filed: 06/08/2018


                                  No. 17-50522

evidence presented demonstrated the marijuana was found in a shared area,
where multiple detainees were housed and had access.” In the alternative, he
argues that his possession of marijuana alone is insufficient to justify denying
the acceptance of responsibility reduction given that his other behavior
supported the reduction.
      “While the district court’s findings under the sentencing guidelines are
generally reviewed for clear error,” a determination whether a defendant is
entitled to a reduction for acceptance of responsibility under § 3E1.1 is
reviewed “with even greater deference.” United States v. Buchanan, 485 F.3d
274, 287 (5th Cir. 2007). We will affirm the district court’s decision not to grant
a defendant a reduction for acceptance of responsibility unless that decision is
“without foundation.” United States v. Juarez-Duarte, 513 F.3d 204, 211 (5th
Cir. 2008) (internal quotation marks and citation omitted).
      In determining whether a reduction under § 3E1.1 applies, the district
court may consider the defendant’s “voluntary termination or withdrawal from
criminal conduct or associations.” § 3E1.1, comment. (n.1(B)). The district
court’s decision to deny Carrillo a § 3E1.1 reduction was not without
foundation, as it was based on the plausible finding that Carrillo possessed
marijuana in jail prior to sentencing. See Juarez-Duarte, 513 F.3d at 208, 211;
Buchanan, 485 F.3d at 287. Moreover, this court has repeatedly held that a
district court may conclude that no reduction is justified solely because the
defendant engaged in other unlawful conduct beyond the offense of conviction.
See, e.g., United States v. Puckett, 505 F.3d 377, 387 (5th Cir. 2007); United
States v. Watkins, 911 F.2d 983, 984-85 (5th Cir. 1990).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2